


Exhibit 10
ASSET PURCHASE AGREEMENT


among






ARAN RESEARCH DEVELOPMENT & PROTOTYPES LTD.,


UPSTREAM PERIPHERAL TECHNOLOGIES LTD.


and


THE SPECTRANETICS CORPORATION
dated as of


January 7, 2013






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
1


ARTICLE II PURCHASE AND SALE
10


         Section 2.01
Purchase and Sale of Assets
10


         Section 2.02
Excluded Assets
11


         Section 2.03
Assumed Liabilities
11


         Section 2.04
Excluded Liabilities
12


         Section 2.05
Purchase Price
13


         Section 2.06
Withholding Tax
14


         Section 2.07
Third Party Consents
14


         Section 2.08
Earnout Amount
14


ARTICLE III CLOSING
17


         Section 3.01
Closing
17


         Section 3.02
Closing Deliverables
17


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER AND ARAN
19


         Section 4.01
Organization and Qualification of Seller and Aran
19


         Section 4.02
Authority of Seller and Aran
19


         Section 4.03
Capitalization
19


         Section 4.04
No Conflicts; Consents
20


         Section 4.05
Material Contracts
20


         Section 4.06
Title to Purchased Assets
21


         Section 4.07
Condition and Sufficiency of Assets
21


         Section 4.08
Intellectual Property
22


         Section 4.09
Inventory
25


         Section 4.10
Suppliers
25


         Section 4.11
Insurance
25


         Section 4.12
Legal Proceedings; Governmental Orders
26







--------------------------------------------------------------------------------




         Section 4.13
Compliance With Laws; Permits
26


         Section 4.14
Taxes
27


         Section 4.15
Brokers
27


         Section 4.16
Health Care Compliance
27


         Section 4.17
Foreign Corrupt Practices Act
30


         Section 4.18
Customs
30


         Section 4.19
OFAC and U.S. Patriot Act
30


         Section 4.20
Competition
30


         Section 4.21
Government Sponsored Research and Development
31


         Section 4.22
Environmental and Safety Laws.
31


         Section 4.23
Full Disclosure
31


ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
31


         Section 5.01
Organization of Buyer
31


         Section 5.02
Authority of Buyer
31


         Section 5.03
No Conflicts; Consents
32


         Section 5.04
Brokers
32


         Section 5.05
Sufficiency of Funds
32


         Section 5.06
Legal Proceedings
32


ARTICLE VI COVENANTS
32


         Section 6.01
Confidentiality
32


         Section 6.02
Non-competition; Non-solicitation; Intellectual Property Developments
33


         Section 6.03
Governmental Approvals and Consents
35


         Section 6.04
Books and Records
36


         Section 6.05
Public Announcements
36


         Section 6.06
Bulk Sales Laws
36


         Section 6.07
Transfer Taxes
37


         Section 6.08
Tax Clearance Certificates
37


         Section 6.09
Further Assurances
37







--------------------------------------------------------------------------------




ARTICLE VII INDEMNIFICATION
37


         Section 7.01
Survival
37


         Section 7.02
Indemnification By Representors
37


         Section 7.03
Indemnification by Buyer
38


         Section 7.04
Certain Limitations
38


         Section 7.05
Indemnification Procedures
39


         Section 7.06
Payments
41


         Section 7.07
Tax Treatment of Indemnification Payments
41


         Section 7.08
Effect of Investigation
41


         Section 7.09
Exclusive Remedies
41


         Section 7.10
Set Off; Suspension
41


         Section 7.11
Escrow
42


         Section 7.12
Interest
42


ARTICLE VIII MISCELLANEOUS
43


         Section 8.01
Expenses
43


         Section 8.02
Notices
43


         Section 8.03
Interpretation
44


         Section 8.04
Headings
44


         Section 8.05
Severability
44


         Section 8.06
Entire Agreement
45


         Section 8.07
Successors and Assigns
45


         Section 8.08
No Third-party Beneficiaries
45


         Section 8.09
Amendment and Modification; Waiver
45


         Section 8.10
Governing Law; Submission to Jurisdiction; Service of Process
45


         Section 8.11
Counterparts
46











--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated as of January 7, 2013,
is entered into among ARAN RESEARCH DEVELOPMENT & PROTOTYPES LTD., a company
existing under the laws of the state of Israel (“Aran”), UPSTREAM PERIPHERAL
TECHNOLOGIES LTD., a company existing under the laws of the State of Israel
(“Upstream” or “Seller”) and THE SPECTRANETICS CORPORATION, a Delaware
corporation (“Buyer”).
RECITALS
WHEREAS, Aran is the principal shareholder of Upstream;
WHEREAS, Upstream is in the business of inventing, researching, developing,
manufacturing and/or marketing the Acquired Technology for sale anywhere in the
world (the “Business”); and
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS


The following terms have the meanings specified or referred to in this Article
I:
“Acquired Technology” means, collectively, Seller IP and the following Products
of Seller: (a) the Needleholder Product line, (b) the Support Catheter Product
line and (c) the GuideWire Catcher Product line, and all modifications and
accessories thereto. Acquired Technology also includes improvements related to
such Acquired Technology, to the extent existing at Closing. For avoidance of
doubt, nothing in this Agreement obligates the Seller or Aran to make
improvements to the Acquired Technology, but any such improvements Representors
may create or develop constitute Acquired Technology and Seller and Aran shall,
and hereby do, assign such improvements to Buyer.
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory, whether in contract, tort or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, Aran is an Affiliate of
Seller.
“Agreement” has the meaning set forth in the preamble.

1



--------------------------------------------------------------------------------




“Aran” has the meaning set forth in the preamble.
“Assigned Contracts” has the meaning set forth in Section 2.01(b).
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 3.02(a)(ii).
“Books and Records” has the meaning set forth in Section 2.01(i).
“Bundled Acquired Product Per Unit Average Selling Price” means, with respect to
any Acquired Technology Product Sold as part of a Bundled Product, an amount
equal to the product of (v) the Per Unit Average Selling Price of such Acquired
Technology Product, times (w) the Total Per Bundle Average Selling Price of such
Acquired Technology Product, divided by (x) the sum of (y) the Per Unit Average
Selling Price of such Acquired Technology Product and (z) the Other Product Per
Unit Average Selling Price. Notwithstanding the foregoing, should the Total Per
Bundled Average Selling Price be higher than the sum of the Acquired Technology
Product/s and the Other Product/s included therein (the difference between the
two, the "Delta"), then the Delta shall be (i) added to the Bundled Acquired
Product Per Unit Average Selling Price or, if there is more than one Acquired
Technology Product in the Bundled Product, allocated pro rata among the Bundled
Acquired Product Per Unit Average Selling Prices of the Acquired Technology
Products included in the Bundled Product.
“Bundled Product” means one or more of the Acquired Technology Products and
Other Products either (i) packaged together for sale or shipment as a single
unit, or (ii) sold together, where the purchaser is charged a single
undifferentiated purchase price for such combination of products.
“Bundled Worldwide Sale Revenues” means the revenues from all sales in any place
in the world from the Sale of Bundled Products by Buyer or its Affiliates, in
accordance with GAAP, consistently applied by Buyer across similar product
lines, in connection with the preparation of the financial statements of Buyer,
as publicly reported.
“Business” has the meaning set forth in the recitals.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Colorado are authorized or required by Law to be
closed for business.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnitees” has the meaning set forth in Section 7.02.
“Change of Control” means, after the Closing, the sale by Buyer to a third party
that is not an Affiliate of Buyer of all or substantially all of the Business,
or a merger of Buyer with any third party, or a transaction pursuant to which
the equity owners of Buyer immediately prior to such transaction cease to own at
least 50% of the voting capital stock of Buyer immediately following such
transaction.
“Closing” has the meaning set forth in Section 3.01.
“Closing Date” has the meaning set forth in Section 3.01.



2



--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended.
“Competition Law” means the HSR Act and any Law in any non-United States
jurisdiction that is comparable in intent or purpose to the HSR Act in that it
requires notification to, filing with or clearance or approval from, a
Governmental Authority with respect to antitrust, competition, market
concentration or any similar matter, including, without limitation, the Israeli
Restrictive Trade Practices Law.
“Confidential Information” means all oral or written information related to the
Business or the Acquired Technology that is disclosed by either Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”), or that the
Receiving Party becomes aware of as a result of its discussions and work with
the Disclosing Party, and that is not generally known to the public, including
but not limited to, information of a technical nature such as trade secrets;
manufacturing processes or devices or know-how; techniques, data, formulas,
Intellectual Property, inventions, improvements, discoveries or innovations
(whether or not patentable), specifications and characteristics of current
products or products under development; clinical or regulatory information,
research projects, methods and results; matters of a business nature such as
information about costs, margins, pricing policies, markets, sales, forecasts,
suppliers and customers; product, marketing or strategic plans; financial
information and other information of a similar nature, provided, however, that
Confidential Information does not include any information that (i) is or becomes
public knowledge without breach of the Receiving Party’s obligations hereunder;
(ii) is rightfully acquired by the Receiving Party from a third Party that is
not under a confidentiality restriction on disclosure or use; (iii) was already
known to the Receiving Party prior to receipt from the Disclosing Party as
evidenced by written records; (iv) is independently developed by the Receiving
Party; (v) is required to be disclosed by Law, provided that notice of the
requirement is promptly delivered to the Disclosing Party in order to provide
the Disclosing Party with an opportunity to challenge or limit the disclosure
obligations; or (vi) is disclosed or used following the Receiving Party’s
receipt of express written consent from an authorized representative of the
Disclosing Party. For the avoidance of doubt and not withstanding anything to
the contrary in the foregoing, all confidential or other proprietary information
that is transferred by Representors to Buyer under the Services Agreement or
this Agreement or that relates primarily to the manufacture of the Products is
deemed the Confidential Information of Buyer. The Receiving Party has the burden
of proof respecting any of the aforementioned events on which the Receiving
Party relies as relieving it of any confidentiality restrictions hereunder.
Written disclosures for which protection is sought must be obviously marked as
“Confidential” or “Proprietary” and oral disclosures for which protection is
sought must at the outset be clearly identified by the Disclosing Party as
Confidential Information and submitted by the Disclosing Party in summary form
to the Receiving Party, marked as above within thirty (30) days after
disclosure; provided, however, that protection under Section 6.01 applies to
information that is not so marked if a reasonable person would assume that it is
Confidential Information.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures, and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Customs Duty” means any Tax, tariff, fee, expense, processing charge or other
impost imposed by any Governmental Authority upon any item by reason of such
item’s importation into the United States or any other country.
“Direct Claim” has the meaning set forth in Section 7.05(c).



3



--------------------------------------------------------------------------------




“Disclosure Schedules” means the Disclosure Schedules delivered by Representors
concurrently with the execution and delivery of this Agreement.
“Dollars or $” means the lawful currency of the United States.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, license,
security interest, mortgage, easement, encroachment, right of way, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.
“Environmental Law” means any applicable Israeli Law, and any Governmental Order
or binding agreement with any Israeli Governmental Authority: (a) relating to
pollution (or the cleanup thereof) or the protection of natural resources,
endangered or threatened species, human health or safety, or the environment
(including ambient air, soil, surface water or groundwater, or subsurface
strata); or (b) concerning the presence of, exposure to, Release of or the
management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Materials. The term “Environmental Law”
includes, without limitation, the following Israeli laws: Hazardous Substances
Law, 1993; Business Licensing Law, 1968; People’s Health Ordinance, 1940; Water
Law, 1959; Clean Air Law, 2008; Hazards Prevention Law, 1961; Waste Collection
and Removal for Recycling Law, 1993; Planning and Building Law, 1965; and
Environment Protection (Reporting) Law, 2012.
“Escrow Agent” means the entity designated to serve as escrow agent under the
Escrow Agreement and the Supplemental Escrow Agreement.
“Escrow Account” means the escrow account formed under the Escrow Agreement.
“Escrow Agreement” means the Escrow Agreement among Buyer, Seller, and the
Escrow Agent, to be executed and delivered at the Closing in the form attached
hereto as Exhibit A.
“Escrow Amount” means the sum of $1,500,000.00 to be deposited with the Escrow
Agent and held in escrow pursuant to the Escrow Agreement.
“Excluded Assets” has the meaning set forth in Section 2.02.
“Excluded Contracts” has the meaning set forth in Section 2.02(a).
“Excluded Liabilities” has the meaning set forth in Section 2.04.
“FDA” means the United States Food and Drug Administration.
“FDA Act” means the United States Food, Drug and Cosmetic Act, as amended, and
applicable regulations and guidances thereunder.
“Foreign Official” means any officer or employee of a foreign government, a
public international organization or any department or agency thereof, any
Person acting in an official capacity in relation to a foreign government, a
member of a royal family or a member of a foreign legislative body, any employee
of a state-owned enterprise and any other individual included within the
definition of such term under the U.S. Foreign Corrupt Practices Act of 1977.



4



--------------------------------------------------------------------------------




“Governmental Authority” means any federal, state, local or Israeli or other
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization, notified body, or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of Law),
or any arbitrator, court or tribunal of competent jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.
“GuideWire Catcher Product” means a medical device that includes a catheter
having a balloon and a funnel-shaped opening at its distal end to allow a guide
wire to enter the catheter through the funnel.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indemnified Party” has the meaning set forth in Section 7.05.
“Indemnifying Party” has the meaning set forth in Section 7.05.
“Intellectual Property” means and includes all algorithms, application
programming interfaces, apparatus, assay components, biological materials, cell
lines, clinical data, chemical compositions or structures, circuit designs and
assemblies, gate arrays, designs, drawings, IP cores, net lists, photomasks,
semiconductor devices, test vectors, databases and data collections, diagrams,
formulae, inventions (whether or not patentable), know-how, logos, marks
(including brand names, product names, logos, and slogans), methods, network
configurations and architectures, processes, proprietary information, protocols,
schematics, specifications, software, software code (in any form including
source code and executable or object code), subroutines, user interfaces,
techniques, URLs, web sites, works of authorship, and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing such as instruction manuals, laboratory notebooks,
prototypes, samples, studies, and summaries), and any improvements to any of the
above.


“Intellectual Property Assets” means all Intellectual Property, Intellectual
Property Licenses, IP Contracts, Intellectual Property Assignments, and
Intellectual Property Rights.
“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iii).
“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Seller’s Affiliates,
grant Seller exclusive or non-exclusive rights or interests in or to any
Intellectual Property or Intellectual Property Right that is used in, necessary
for, or related to the conduct of the Business as currently conducted.





5



--------------------------------------------------------------------------------




“Intellectual Property Rights” means and includes all rights of the following
types, whether registered or unregistered, which may exist or be created under
the laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights; (c)
trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in Intellectual Property of every kind and nature; and (f)
all registrations, renewals, extensions, continuations, divisions,
re-examinations, or reissues of, and applications for, any of the rights
referred to in clauses (a) through (e) above.


“Inventory” has the meaning set forth in Section 2.01(a).
“IP Contract” means any Contract, agreement or understanding to which Seller or
one of Seller’s Affiliates is a party or by which Seller or one of Seller’s
Affiliates is bound, that contains any assignment or license of, or covenant not
to assert or enforce, any Intellectual Property Right of Seller or one of its
Affiliates that otherwise relates to any Seller IP or any Intellectual Property
developed by, with, or for Seller.
“Israeli Grants” has the meaning set forth in Section 4.08(j).
“Israeli Restrictive Trade Practices Law” means the Israeli Restrictive Trade
Practices Law 1988.
“Israeli Income Tax Ordinance” means the Israeli Income Tax Ordinance (New
Version) 1961.
“Knowledge of Representor or Representors’ Knowledge” or any other similar
knowledge qualification, means the actual or constructive knowledge of any
director or officer of either Representor, after due inquiry.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement, or rule
of law of any Governmental Authority.
“Liabilities” means liabilities, obligations, or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder; provided, however, that “Losses” does not include (a)
punitive damages, except in the case of fraud or to the extent actually awarded
to a Governmental Authority or other third party, (b) remote or speculative
damages, (c) diminution in value damages, (d) loss of goodwill damages, and (e)
loss of business opportunity damages.
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, (b) the
value of the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Effect” does not include (i) any event, occurrence, fact,
condition, or change, directly or indirectly, arising out of or attributable to
any change, effect or circumstance resulting from an action required or
permitted by this Agreement, (ii) changes in general economic or political
conditions or financial credit or securities markets in general (including
changes in interest or exchange rates) whether worldwide or in the United States
or Israel,



6



--------------------------------------------------------------------------------




except to the extent such changes affect the Business in a disproportionate
manner as compared to other companies or businesses operating in any such
countries, (iii) acts of war, armed hostilities or terrorism or any escalation
or worsening of any acts of war, armed hostilities or terrorism except to the
extent such changes affect the Business in a disproportionate manner as compared
to other companies or businesses, (iv) changes in GAAP, or (v) any action taken
by Seller as contemplated or permitted by this Agreement or with Buyer’s
consent, or any failure to take action which failure results from Buyer’s
refusal to grant its consent to such action pursuant to this Agreement.
“Material Contracts” has the meaning set forth in Section 4.05(a).
“Material Suppliers” has the meaning set forth in Section 4.10.
“Needleholder Product” means a medical device that holds a needle at its distal
end and allows a guide wire to be inserted in the proximal end of the medical
device and travels through it and the needle.
“Non-Competition Agreements” has the meanings set forth in Section 3.02.
“Other Product” means a product that is not an Acquired Technology Product and
included in a Bundled Product together with Acquired Technology Product.
“Other Product Per Unit Average Selling Price” means, with respect to any Other
Product, the amount equal to (x) the annual Other Product Worldwide Sale
Revenues of such Other Product, not including any such revenue of Other Products
that are sold as a Bundled Product, divided by (y) the total number of units of
such Other Product Sold during such year, not including any such units of Other
Products that are Sold as a Bundled Product.
“Other Product Worldwide Sale Revenues” means the revenues from all sales in any
place in the world from the Sale of Other Products by Buyer or its Affiliates,
in accordance with GAAP, consistently applied by Buyer across similar product
lines, in connection with the preparation of the financial statements of Buyer,
as publicly reported.
“Patent Payments” has the meanings set forth in Section 2.08(c).
“Permits” means all permits, licenses, franchises, approvals, 510(k) clearances,
CE registrations, IDE approvals, authorizations, registrations, certificates,
variances and similar rights obtained, or required to be obtained, from
Governmental Authorities, including, without limitation, the FDA.
“Permitted Encumbrances” has the meaning set forth in Section 4.06.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.
“Per Unit Average Selling Price” means, with respect to any Acquired Technology
Product, the amount equal to (x) the annual Worldwide Sale Revenues of such
Acquired Technology Product, not including any such revenue of Acquired
Technology Products that are sold as a Bundled Product, divided by (y) the total
number of units of such Acquired Technology Product Sold during such year, not
including any such units of Acquired Technology Products that are Sold as a
Bundled Product. Notwithstanding the foregoing, the Per Unit Average Selling
Price for each Acquired Technology Product may not be less than a price
determined by Seller reasonably and in good faith.



7



--------------------------------------------------------------------------------




“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
“Product” means any product or service designed, developed, manufactured,
marketed, distributed, provided, licensed or sold at any time by Seller or one
of its Affiliates and related to the Acquired Technology.


“Purchase Price” has the meaning set forth in Section 2.05.
“Purchased Assets” has the meaning set forth in Section 2.01.
“Registered IP” means all Seller IP that are registered, filed, or issued under
the authority of any Governmental Authority including all patents, registered
copyrights, registered mask works, and registered trademarks and all
applications for any of the foregoing.
“Registrations” means the regulatory clearances, approvals, authorizations,
certificates, agreements and other permissions issued by Governmental
Authorities and held by Seller required for the commercial marketing and sale of
the Acquired Technology, including without limitation, the clearances issued
under Section 510(k) of the FDA Act covering the Acquired Technology, and any
supplements, amendments or modifications thereto, submitted to or required by
the FDA prior to the Closing Date, as well as the CE registrations obtained from
any notified body.
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants, and
other agents of such Person.
“Representors” has the meaning set forth in Article IV
“Restricted Business” means any business or activities, which directly or
indirectly compete with the Acquired Technology during the Restricted Period,
including without limitation, the development, marketing, production, or sale of
any such competitive product.
“Restricted Period” has the meaning set forth in Section 6.02(a).
“Sale” or “Sold” means the sale of an Acquired Technology Product by Buyer or
any of its Affiliates in any place in the world.
“Seller” has the meaning set forth in the preamble.
“Seller Indemnitees” has the meaning set forth in Section 7.03.





8



--------------------------------------------------------------------------------




“Seller IP” means (a) all, Intellectual Property Assets in the Products and (b)
all other Intellectual Property Assets, to which Seller or one of Seller’s
Affiliates has a right, title or interest and that is used in, necessary for, or
related to the conduct of the Business.
“Services Agreement” means the Manufacturing, Supply and Regulatory Transition
Services Agreement, dated as of the Closing Date, among Buyer, Seller, and Aran,
in the form attached hereto as Exhibit B.
“Supplemental Escrow Account” means the escrow account formed under the
Supplemental Escrow Agreement.
“Supplemental Escrow Agreement” means the Supplemental Escrow Agreement among
Buyer, Seller, and the Escrow Agent, to be executed and delivered at the Closing
in the form attached hereto as Exhibit H.
“Supplemental Escrow Amount” means (a) the 2015 Milestone Payment and/or (b) up
to $6,000,000 of the Accelerated Payment, as provided in Section 2.08, to be
deposited with the Escrow Agent and held in escrow pursuant to the Supplemental
Escrow Agreement.
“Support Catheter Product” means a medical device known as a hypotube having a
configuration that changes its rigidity, has an inner diameter of 7 French or
less, and is able to be used to support guidewires in coronary, atherectomy,
angioplasty, or lead extraction/management procedures.
“Tangible Personal Property” has the meaning set forth in Section 2.01(d).
“Taxes” means all federal, state, local, foreign, including Israeli, and other
income, gross receipts, value added, sales, purchase, use, production, ad
valorem, transfer, documentary, franchise, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, windfall profits, customs,
duties, municipal taxes or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, linkage differentials, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties imposed, assessed or collected by or under the authority of any United
States, Israeli or other Governmental Authority.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Territory” means anywhere in the world.
“Third Party Claim” has the meaning set forth in Section 7.05(a).
“Total Per Bundle Average Selling Price” means, with respect to any Bundled
Product, the amount equal to (x) the annual Bundled Worldwide Sale Revenues,
divided by (y) the total number of units of such Bundled Product Sold during
such year.
“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, Intellectual Property
Assignments, Services Agreement, Non-Competition Agreement, and the other
agreements, instruments and documents required to be delivered at the Closing.



9



--------------------------------------------------------------------------------




“Unbundled Acquired Product” means one or more of the Acquired Technology
Products, which are Sold, not as part of a Bundled Product.
“Worldwide Sale Revenues” means, with respect to each Acquired Technology
Product, the sum of (a) the revenues from all sales in any place in the world
from the Sale of such Acquired Technology Product as an Unbundled Acquired
Product by Buyer or its Affiliates, in accordance with GAAP, consistently
applied by Buyer across similar product lines, in connection with the
preparation of the financial statements of Buyer, as publicly reported; plus (b)
notwithstanding anything to the contrary in this Agreement or in any financial
statements prepared by Buyer with respect to any period, or to the extent it may
otherwise be required by GAAP, with respect to each Bundled Product Group, the
revenues from all sales in any place in the world from the Sale of such Acquired
Technology Product when Sold as part of a Bundled Product , which is the product
of (x) the number of units of Acquired Technology Products sold by Buyer and its
Affiliates, as applicable, and included in such Bundled Product, multiplied by
(y) the Bundled Acquired Product Per Unit Average Selling Price of such Acquired
Technology Product. It is hereby clarified that for purposes of calculating
component (b) of the Worldwide Sale Revenues, the Bundled Products shall be
divided into groups with identical combinations of Acquired Technology Products
and Other Products (by type and quantities) (each, a “Bundled Product Group”)
and calculated separately for each Bundled Product Group.
ARTICLE II
PURCHASE AND SALE
Section 2.01    Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any retained right, title or interest or Encumbrances other than Permitted
Encumbrances, all of Seller’s right, title and interest in, to and under all of
the assets, properties and rights of every kind and nature, whether real,
personal or mixed, tangible or intangible (including goodwill), wherever located
and whether now existing or hereafter acquired (other than the Excluded Assets),
which are necessary for, relate to, or are used, in connection with, the
Acquired Technology (collectively, the “Purchased Assets”), including, without
limitation, the following:
(a)    all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories of Seller relating to the
Products that are listed in Section 2.01(a) of the Disclosure Schedules
(“Inventory”);
(b)    all Contracts, including Intellectual Property Licenses, set forth on
Section 2.01(b) of the Disclosure Schedules (the “Assigned Contracts”);
(c)    all Seller IP;
(d)    all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
of Seller relating to the Products, as listed in Section 2.01(d) of the
Disclosure Schedules (the “Tangible Personal Property”);







10



--------------------------------------------------------------------------------




(e)    all Permits and Registrations which are held by Seller and required for
the conduct of the Business as currently conducted or for the ownership and use
of the Purchased Assets, including, without limitation, those listed on Section
4.13(b) of the Disclosure Schedules;
(f)    all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;
(g)    all of Seller’s rights under warranties, indemnities and all similar
rights against third parties to the extent related to any Purchased Assets;
(h)    all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities;
(i)    originals, or where not available, copies, of all books and records
related to the Purchased Assets, including, but not limited to machinery and
equipment maintenance files including software, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, marketing and promotional
surveys, material and research and intellectual property files relating to the
Seller IP (“Books and Records”);
(j)    the Acquired Technology and Seller’s rights in the Acquired Technology;
and
(k)    all goodwill and the going concern value of the Business;
Section 2.02    Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):
(a)    Contracts, including Intellectual Property Licenses, that are not
Assigned Contracts (the “Excluded Contracts”);
(b)    the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller;
(c)    all benefit plans and assets attributable thereto;
(d)    financial statements and similar financial records,
(e)    the assets, properties and rights of Aran that are not listed as part of
the Purchased Asset pursuant to Section 2.01 above and that are not part of the
Inventory; and
(f)    the rights which accrue or will accrue to Seller under the Transaction
Documents.
Section 2.03    Assumed Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge only
the following Liabilities of Seller (collectively, the “Assumed Liabilities”),
and no other Liabilities:



11



--------------------------------------------------------------------------------




(a)    all Liabilities in respect of the Assigned Contracts but only to the
extent that such Liabilities thereunder are required to be performed after the
Closing Date, were incurred in the ordinary course of business and do not relate
to any failure to perform, improper performance, warranty or other breach,
default or violation by Seller on or prior to the Closing; and
(b)    those Liabilities of Seller set forth on Section 2.03(b) of the
Disclosure Schedules;
Section 2.04    Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Seller or any of its Affiliates of any kind or nature whatsoever other than
the Assumed Liabilities (the “Excluded Liabilities”). Seller shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, the Excluded Liabilities include, but are not be
limited to, the following:
(a)    any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;
(b)    any Liability for (i) Taxes of Seller (or any shareholder or Affiliate of
Seller) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant to Section 6.12; or (iii) other Taxes of
Seller (or any shareholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any shareholder or Affiliate of
Seller) that becomes a Liability of Buyer under any common law doctrine of de
facto merger or transferee or successor liability or otherwise by operation of
contract or Law);
(c)    any Liabilities relating to or arising out of the Excluded Assets;
(d)    any Liabilities in respect of any pending or threatened Action arising
out of, relating to or otherwise in respect of the operation of the Business or
the Purchased Assets to the extent such Action relates to such operation on or
prior to the Closing Date;
(e)    any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Seller prior to the Closing Date;
(f)    any recall, design defect or similar claims of any products manufactured
or sold or any service performed by Seller prior to the Closing Date;
(g)    any Liabilities of Seller arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of Seller;
(h)    any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers’ compensation,



12



--------------------------------------------------------------------------------




severance, retention, termination or other payments, including, for royalties or
other payments in connection with any Seller IP (including with respect to
employees, in respect of any “service invention”, as such term is defined in the
Israeli Patents Law 1967);
(i)    any Liabilities under Environmental Laws, to the extent arising out of or
relating to facts, circumstances or conditions existing on or prior to the
Closing or otherwise to the extent arising out of any actions or omissions of
Seller;
(j)    any trade accounts payable of Seller;
(k)    any Liabilities of the Business relating to or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
are not validly and effectively assigned to Buyer pursuant to this Agreement;
(l)    any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of Seller (including with respect
to any breach of fiduciary obligations by same), except for indemnification of
same pursuant to Section 7.02(d) as Seller Indemnitees;
(m)    any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Licenses, (i) that are not validly and
effectively assigned to Buyer pursuant to this Agreement; or (ii) to the extent
such Liabilities arise out of or relate to a breach by Seller of such Contracts
prior to Closing;
(n)    any Liabilities associated with debt, loans or credit facilities of
Seller and/or the Business owing to financial institutions; and
(o)    any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates prior to the Closing Date to comply
with any Law or Governmental Order.
Section 2.05    Purchase Price. The aggregate purchase price for the Purchased
Assets and the covenants contained in this Agreement and the Non-Competition
Agreements shall be $5,500,000.00 (the “Base Price”, and as adjusted pursuant to
Section 2.08, the “Purchase Price”), plus the assumption of the Assumed
Liabilities. The Purchase Price shall be paid as follows:
(a)    The Base Price, of which an amount equal to 14.5% of the Base Price
(equal to $800,000) will be paid to Aran, Ron Sacher, and Dan Rottenberg in
consideration for entering into the Non-Competition Agreements, less the Escrow
Amount shall be paid to Upstream on the Closing Date by wire transfer of
immediately available funds to accounts that Upstream, Aran, Ron Sacher, and Dan
Rottenberg designate at least two Business Days before the Closing Date;
(b)    The Escrow Amount shall be deposited by wire transfer of immediately
available funds into an account designated by the Escrow Agent and shall be held
and distributed in accordance with the terms of the Escrow Agreement and
pursuant to Article VII; and
(c)    Buyer will pay to Upstream the Earnout Amount, if applicable, at the
time(s) set forth in Section 2.08.





13



--------------------------------------------------------------------------------




Section 2.06    Withholding Tax. Buyer and the Escrow Agent shall be entitled,
with respect to payments to be made by any of them to Upstream under this
Agreement, to deduct and withhold from any such payment (including from the Base
Price and any Earnout Amount) all Taxes may be required to be deducted or
withheld with respect to the making of such payment under any provision of any
Tax Law, including the Israeli Income Tax Ordinance. The amount of the
withholding, as aforesaid, to be made by the Buyer or the Escrow Agent (as
applicable), pursuant to the Israeli Income Tax Ordinance, from the Purchase
Price (or any part thereof) payable to Upstream shall be thirty percent (30%)
thereof. Notwithstanding the foregoing, in the event Upstream provides the
Buyer, at least three (3) Business Days prior to the date any payment is to be
made to the tax authorities by Buyer or the Escrow Agent (as applicable), with a
valid approval or ruling issued by the applicable Israeli Governmental Authority
regarding the withholding (or exemption from withholding) of Israeli Tax to be
made from such payment, in a form reasonably acceptable to Buyer, then, subject
to any other withholding obligations under any other applicable legal
requirement, the deduction and withholding of any amounts under the Israeli
Income Tax Ordinance, if any, from such payment payable to Upstream shall be
made in accordance with the provisions of such approval or ruling. All such
deducted or withheld amounts shall be treated as paid to Upstream hereunder.
Section 2.07    Third Party Consents. To the extent that Seller’s or its
Affiliate’s rights under any Contract or Permit constituting a Purchased Asset,
or any other Purchased Asset, may not be assigned to Buyer without the consent
of another Person which has not been obtained, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful, and Seller, at its expense, shall
use its reasonable best efforts to obtain any such required consents as promptly
as possible. If any such consent is not obtained or if any attempted assignment
would be ineffective or would impair Buyer’s rights under the Purchased Asset in
question so that Buyer would not in effect acquire the benefit of all such
rights, Seller, to the maximum extent permitted by law and the Purchased Asset,
shall act after the Closing as Buyer’s agent in order to obtain for it the
benefits thereunder and shall cooperate, to the maximum extent permitted by Law
and the Purchased Asset, with Buyer in any other reasonable arrangement designed
to provide such benefits to Buyer.
Section 2.08    Earnout Amount. The Purchase Price for the Purchased Assets and
the covenants contained in this Agreement and the Non-Competition Agreements
will be increased by up to $30,000,000.00 (the “Earnout Amount”), totaling up
to, but in no event to exceed $35,500,000.00 in the aggregate, subject to the
terms of this Section 2.08.
(a)    Transfer Payment. Buyer will make an additional payment of $1,000,000.00
(the “Transfer Payment”) to Upstream at such time that in addition to documents
already transferred to Buyer, Seller has transferred to Buyer all of Seller’s
engineering drawings, production files, and other documents set forth on Section
2.08(a) of the Disclosure Schedules.
(b)    Commercializing Payment. Buyer will make an additional payment of
$500,000.00 (the “Commercialization Payment”) to Upstream at such time as both:
(i) Buyer has shipped and received payment for Needleholder Products
manufactured at a facility or facilities of Buyer or its Affiliates’ to at least
one customer of Buyer located in the United States and at least one customer of
Buyer located in the European Union; and (ii) Buyer has lawfully shipped and
received payment for GuideWire Catcher Products manufactured at a facility of
Buyer or its Affiliates’ facilities with respect to at least one customer of
Buyer located in the United States and at least one customer of Buyer located in
the European Union.



14



--------------------------------------------------------------------------------




(c)    Patent Payments. If the applicable conditions are satisfied on or before
the ninth anniversary of this Agreement, Buyer will make payments to Upstream
(the “Patent Payments”) in the amounts set forth below. Any such Patent Payment
will be made on the later of (a) the date which is within thirty (30) Business
Days of satisfaction of the particular condition, and (b) January 1, 2015.
(i)    $250,000.00 upon issuance of at least one valid and enforceable patent
claim in the United States reasonably acceptable to Buyer that reads on the
Needleholder Product;
(ii)    $250,000.00 upon issuance of at least one valid and enforceable patent
claim in the United States reasonably acceptable to Buyer that reads on the
GuideWire Catcher Product;
(iii)    $250,000.00 upon issuance of at least one valid and enforceable patent
claim in Germany reasonable acceptable to Buyer that reads on the Needleholder
Product; and
(iv)    $250,000.00 upon issuance of at least one valid and enforceable patent
claim in Germany reasonably acceptable to Buyer that reads on the GuideWire
Catcher Product.
(d)    Milestone Payments. Buyer shall pay to Upstream a milestone payment equal
to one-third (1/3) of the Worldwide Sale Revenues of Buyer from products based
on the Acquired Technology (“Acquired Technology Products”) for sales that occur
in each of the calendar years of 2014, 2015, and 2016, net of returns, up to an
aggregate amount equal to the total Purchase Price less any payments made on
account of the Purchase Price pursuant to this Agreement (the “Milestone
Payments,” and together with the Transfer Payment, the Commercialization Payment
and Patent Payments, the “Earnout Payments”). Within five Business Days,
following the issuance of Buyer’s annual audited financial statements, but in no
event later than March 31 of the applicable year, for the years ended December
31, 2014, December 31, 2015, and December 31, 2016 (as they may be adjusted
pursuant to paragraph (f) below, the “Earnout Years”), Buyer shall compute the
Milestone Payments for such years, provide Seller notice thereof, accompanied by
reasonable supporting materials (together, the “Buyer Report”), and make such
Milestone Payments to Upstream, except that Buyer shall deposit into the
Supplemental Escrow Account the Milestone Payment in respect of the Earnout Year
ended December 31, 2015 (as the date may be adjusted pursuant to paragraph (f)
below) (the “2015 Milestone Payment”). Attached as Exhibit G is an example of a
calculation of Worldwide Sale Revenues with respect to Sale of Bundled Products.
(e)    Until the end of twelve (12) months following the date on which the last
Buyer Report is submitted by the Buyer, Upstream may have an external auditor
audit the books and records of the Buyer and its Affiliates no more than once
per calendar year in order to certify the information set forth in any Buyer
Reports submitted, and the Buyer shall make available all books and records
required for the purpose of such certification. The costs of such audit and
certification shall be the responsibility of Upstream, provided however that the
Buyer shall reimburse Upstream for such cost if a Buyer Report is certified to
be inaccurate by more than five percent (5%).
(f)    Notwithstanding the foregoing, if Buyer had no Worldwide Sales Revenues
in the United States and in Europe from sales of the Needleholder Product or the
GuideWire Catcher Product by January 1, 2014, then the Earnout Years with
respect to the Needleholder Product and/or GuideWire Catcher Product, as
applicable, shall commence only on the date of commencement of Worldwide Sales
Revenues in Europe and in the United States.



15



--------------------------------------------------------------------------------




(g)    Certain Additional Terms.
(i)    In the event of a potential Change of Control of Buyer from the Closing
Date through the end of the Earnout Years, Upstream shall, within thirty (30)
days of notice thereof from Buyer, elect in writing to:
(A)    Accept the Accelerated Payment (as defined below). If Upstream elects to
accept the Accelerated Payment pursuant to this subsection, Buyer shall on the
closing of such Change of Control deposit a portion of the Accelerated Payment
into the Supplemental Escrow Account such that the Supplemental Escrow Account
contains $6,000,000 (or deposit the entire Accelerated Payment if the deposit of
the entire Accelerated Payment will not cause the Supplemental Escrow Account to
contain more than $6,000,000) and Buyer shall pay or cause to be paid to
Upstream on the closing of such Change of Control the remainder, if any, of the
Accelerated Payment;
(B)    Waive its right to the Accelerated Payment. If Upstream elects to waive
its right to the Accelerated Payment under this subsection, this Agreement shall
continue in full force and effect notwithstanding such Change of Control except
for this Section 2.08(g), which shall terminate and no longer be effective as of
the closing of such Change of Control; or
(C)    Defer its election to accept or waive the Accelerated Payment for a
period of six (6) months measured from the closing date of such Change of
Control. If Upstream defers its election pursuant to this subsection, Upstream
shall provide written notice to Buyer (or to the successor in interest to Buyer
as a result of such Change of Control, if applicable) of its election to accept
or waive the Accelerated Payment no later than twenty (20) days prior to the
expiration of such six (6) month period. If Upstream elects to accept the
Accelerated Payment pursuant to this subsection, Buyer (or its successor in
interest) shall pay or cause to be paid to Upstream the Accelerated Payment on
the date that is six (6) months following such Change in Control. If Buyer
elects to waive its right to the Accelerated Payment under this subsection, this
Agreement shall continue in full force and effect notwithstanding such Change of
Control except for this Section 2.09(g), which shall terminate and no longer be
effective as of the date that is six (6) months from the closing date of such
Change in Control.
(ii)    If Upstream fails to provide written notice to Buyer or the successor in
interest to Buyer, as the case may be, within the time periods specified above,
Upstream shall be deemed to have waived its rights to the Accelerated Payment
and this Agreement shall continue in full force and effect notwithstanding such
Change of Control except for this Section 2.09(g), which shall terminate and no
longer be effective.
(iii)    “Accelerated Payment” means $18,000,000.00, less the Base Price less
the aggregate Earnout Payments previously paid to Upstream hereunder and less
any Earnout Payment for which the deadline has passed and the applicable
condition was not satisfied, in each case as measured on the closing date of
such Change of Control or the date that is six (6) months from the closing date
of such Change of Control, as applicable.



16



--------------------------------------------------------------------------------




(iv)    Except as set forth elsewhere in this Section 2.09, all Earnout Payments
to be made pursuant to this Section 2.09 shall be made on or before the 10th day
of the month following the determination of the amounts owed, if any. Any
payment pursuant to this Section 2.09 will be treated by the parties as an
adjustment to the Purchase Price.
(h)    Buyer’s Duties in Respect of Earnout Payments. From the Closing Date
through the end of the Earnout Years, Buyer will use commercially reasonable
efforts to (a) prosecute patent applications in the United States and Germany
for the Needleholder Product and the GuideWire Catcher Product, and (b) sell the
Needleholder Product and the GuideWire Catcher Product in the United States and
the European Union; in both cases, designating commercially reasonable resources
and attention thereto. Seller and Aran acknowledge and agrees that the sole and
exclusive right of Seller and Aran under this Section 2.08 will be for Upstream
to receive up to the Earnout Payments payable pursuant to Section 2.08 if the
conditions described above are actually achieved. Subject to Buyer’s above
undertaking in this Section, Buyer will have the right to operate the Business
as it chooses, in its sole discretion, that Buyer is not under any obligation to
provide any specific level of investment or financial assistance to the Business
or to undertake any specific actions (or to refrain from taking any specific
actions) with respect to the operation of the Business and that Buyer is not
representing or warranting that such conditions will be met nor will Seller have
any claims against Buyer arising from the Business’s failure to meet for any
reason any specific condition.
ARTICLE III
CLOSING
Section 3.01    Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Faegre Baker Daniels LLP, 3200
Wells Fargo Center, 1700 Lincoln Street, Denver, Colorado, 80203, USA, at 8:00
a.m., Mountain Time, on January 7, 2013 or at such other time, date or place as
Seller and Buyer may mutually agree upon in writing. The date on which the
Closing is to occur is herein referred to as the “Closing Date.”
Section 3.02    Closing Deliverables.
(a)    At the Closing, Seller shall deliver to Buyer the following:
(i)    the Escrow Agreement and Supplemental Escrow Agreement, each duly
executed by Seller;
(ii)    a bill of sale, assignment and assumption agreement in the form of
Exhibit C hereto (the “Bill of Sale, Assignment and Assumption Agreement”) duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer and effecting the assignment to and assumption by
Buyer of the Purchased Assets and the Assumed Liabilities;
(iii)    assignments in the form of Exhibit D hereto (the “Intellectual Property
Assignments”) duly executed by Seller, transferring all of Seller’s right, title
and interest in and to the Seller IP to Buyer;
(iv)    the Services Agreement duly executed by Seller and Aran;





17



--------------------------------------------------------------------------------




(v)    a certificate of the outside counsel of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors and shareholders of Seller authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby and
certifying the names and signatures of the officers of Seller authorized to sign
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder;
(vi)    letters in the form of Exhibit E, from Seller regarding each 510(k) for
Acquired Technology notifying FDA of transfer of 510(k) to Buyer, statement of
Seller’s intent to timely comply with FDA Device Registration and Listing
requirements contained in 21 CFR part 807, letters from Seller regarding each CE
Mark for Acquired Technology notifying the applicable Notified Bodies of
transfer of CE Mark to Buyer, all other letters and notifications to every other
applicable Governmental Authority in the form and including the content required
under applicable Laws, duly executed by Seller as required by Buyer, to notify
such other Governmental Authorities of the transfer of the rights to the
Registrations to Buyer;
(vii)    the Non-Competition and Non-Solicitation Agreements in the form of
Exhibit F (the “Non-Competition Agreements”) duly executed by Aran, Ron Sacher
and Dan Rottenberg;
(viii)    all approvals, consents, and waivers that are listed on Section 4.04
of the Disclosure Schedules; and
(ix)    evidence that any Acquired Assets owned by Aran prior to Closing have
been transferred to Seller.
(b)    At the Closing, Buyer shall deliver to Seller the following:
(i)    the Base Price less the Escrow Amount;
(ii)    the Escrow Agreement and Supplemental Escrow Agreement, each duly
executed by Buyer;
(iii)    the Bill of Sale, Assignment and Assumption Agreement duly executed by
Buyer;
(iv)    certificates of the Secretary or Assistant Secretary of Buyer;
(v)    the Services Agreement duly executed by Buyer; and
(vi)    the Non-Competition Agreements executed by Buyer.
(c)    At the Closing, Buyer shall deliver the Escrow Amount to the Escrow Agent
pursuant to the Escrow Agreement.



18



--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER AND ARAN
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller and Aran (the “Representors”), jointly and severally,
represent and warrant to Buyer that the statements contained in this Article IV
are true and correct as of the date hereof.
Section 4.01    Organization and Qualification of Seller and Aran.
(a)    Upstream is a private company duly organized validly existing and in good
standing under the Laws of the State of Israel and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted. Section
4.01(a) of the Disclosure Schedules sets forth each jurisdiction in which
Upstream is licensed or qualified to do business, and Upstream is duly licensed
or qualified to do business and is in good standing in each jurisdiction in
which the ownership of the Purchased Assets or the operation of the Business as
currently conducted makes such licensing or qualification necessary
(b)    Aran is a public company duly organized validly existing and in good
standing under the Laws of the State of Israel and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted. Section
4.01(b) of the Disclosure Schedules sets forth each jurisdiction in which Aran
is licensed or qualified to do business in which jurisdictions the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary and Aran is duly licensed or
qualified to do business and is in good standing in such jurisdictions.
Section 4.02    Authority of Seller and Aran. Each Representor has full
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which such Representor is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each Representor
of this Agreement and any other Transaction Document to which such Representor
is a party, the performance by each Seller of its obligations hereunder and
thereunder and the consummation by each Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of each Seller. This Agreement has been duly executed and delivered
by each Representor, and (assuming due authorization, execution and delivery by
Buyer) this Agreement constitutes a legal, valid and binding obligation of each
Representor enforceable against each Representor in accordance with its terms
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application affecting enforcement of
creditors’ rights; and (b) general principles of equity that restrict the
availability of equitable remedies. When each other Transaction Document to
which such Representor is or will be a party has been duly executed and
delivered by Representor (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of such Representor enforceable against it in accordance with
its terms.
Section 4.03    Capitalization. Section 4.03 of the Disclosure Schedules lists
(a) all shareholders of the Upstream and all shares in Upstream’s share capital
and other equity interests of Upstream held by each of them and (b) the equity
interests held by Upstream, directly or indirectly, in any other Person, if any.
Except as listed in Section 4.03 of the Disclosure Schedules, there is no:
(1) pre-emptive right, option, warrant, put, call, purchase right, subscription
right, conversion right, convertible instrument, exchange right or other
security, Contract or commitment of any nature whereby any Person has, or has a
right to receive, any equity interest of, or right or obligation to acquire any
equity interest of, Upstream; (2) equity appreciation, phantom stock, profit
participation or similar right with respect to



19



--------------------------------------------------------------------------------




Upstream; or (3) voting trust, proxy or other Contract with respect to any
equity interest of Upstream. Upstream has no subsidiaries and does not otherwise
own, directly or indirectly, any equity or similar interest in any Person.
Section 4.04    No Conflicts; Consents. Except as set forth on Section 4.04 of
the Disclosure Schedules, the execution, delivery and performance by Seller of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the articles of association or other organizational
documents of Seller; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller, the Business or
the Purchased Assets; (c) require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract or Permit to
which either Seller or Aran is a party or by which Seller or Aran or the
Business is bound or to which any of the Purchased Assets are subject (including
any Assigned Contract); or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on the Purchased Assets. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement or any of the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
Section 4.05    Material Contracts.
(a)    Section 4.05(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which either Seller or an Affiliate of Seller is a party or by which it is
bound, in each case, in connection with the Business or the Purchased Assets
(such Contracts, and all Contracts relating to Intellectual Property set forth
in Section 4.08 of the Disclosure Schedules, being “Material Contracts”):
(i)    all Contracts involving aggregate consideration in excess of $10,000.00
and which, in each case, cannot be cancelled without penalty or without more
than 90 days’ notice;
(ii)    all Contracts that require Seller to purchase or sell a stated portion
of the requirements or outputs of the Business or that contain provisions that
create an obligation on the part of Seller to pay for a product or service even
if Seller does not take delivery of the product or use the service;
(iii)    all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;
(iv)    all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
(v)    all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts;



20



--------------------------------------------------------------------------------




(vi)    all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than 90 days’ notice;
(vii)    except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);
(viii)    all Contracts with any Governmental Authority;
(ix)    all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
(x)    all joint venture, partnership or similar Contracts;
(xi)    all Contracts for the sale of any of the Purchased Assets or for the
grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any of the Purchased Assets;
(xii)    all powers of attorney with respect to the Business or any Purchased
Asset;
(xiii)    all collective bargaining agreements (specific or general) or
Contracts with any union or labor organization; and
(xiv)    all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.05.
(b)    Each Material Contract is valid and binding on Seller or Seller’s
Affiliate, as applicable, in accordance with its terms and is in full force and
effect. None of Seller or Seller’s Affiliate, as applicable, or, to
Representors’ Knowledge, any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under) in any material
respect, or has provided or received any notice of any intention to terminate,
any Material Contract. No event or circumstance has occurred that, with notice
or lapse of time or both, would constitute an event of default under any
Material Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments, and supplements thereto and waivers
thereunder) have been made available to Buyer, except for certain Material
Contracts relating to real property that Buyer agreed not to review. There are
no material disputes pending or threatened under any Contract included in the
Purchased Assets.
Section 4.06    Title to Purchased Assets. Seller has good and valid title to,
or a valid leasehold interest in, all of the Purchased Assets. All such
Purchased Assets are free and clear of Encumbrances except for those items set
forth in Section 4.06 of the Disclosure Schedules (collectively referred to as
“Permitted Encumbrances”).
Section 4.07    Condition and Sufficiency of Assets. The furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
included in the Purchased Assets are structurally sound, are in good operating
condition and repair, and are adequate for the uses to which they are being put,
all subject to normal wear and tear, and, to the Representors’ Knowledge, none
of such



21



--------------------------------------------------------------------------------




furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
Purchased Assets are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing
and constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted and as anticipated to be conducted. None of the
Excluded Assets are material to the Business.
Section 4.08    Intellectual Property.
(a)    Section 4.08(a) of the Disclosure Schedules accurately identifies and
describes each Product currently being designed, developed, manufactured,
marketed, distributed, provided, licensed or sold by Seller or its Affiliates.
(b)    Section 4.08(b) of the Disclosure Schedules accurately identifies (i)
each item of Registered IP in which Seller has or purports to have an ownership
interest of any nature (whether exclusively, jointly with another Person or
otherwise); (ii) the jurisdiction in which such item of Registered IP has been
registered or filed and the applicable registration or serial number; (iii) the
status of each Registered IP, including but not limited to, any fees, responses,
replies, office actions due for each Registered IP that may be due within ninety
(90) days after the Closing Date; (iv) any other Person that has an ownership
interest in such item of Registered IP and the nature of such ownership
interest; and (v) each Product identified in Section 4.08(a) of the Disclosure
Schedules that embodies, utilizes, or is based upon or derived from (or, with
respect to Products under development, that is expected to embody, utilize, or
be based upon or derived from) such item of Registered IP. Seller has provided
to Buyer complete and accurate copies of all applications, correspondence, and
other material documents related to each such item of Registered IP.
(c)    Section 4.08(c) of the Disclosure Schedules accurately identifies (i) all
Intellectual Property Assets licensed to Seller (other than any non-customized
software that (1) is so licensed solely in executable or object code form
pursuant to a non-exclusive, internal use software license, (2) is not
incorporated into, or used directly in the development, manufacturing, or
distribution of, any of Seller’s products or services and (3) is generally
available on standard terms); (ii) the corresponding contract, agreement or
understanding pursuant to which such Intellectual Property Assets is licensed to
Seller; and (iii) whether the license or licenses granted to Seller are
exclusive or non-exclusive.
(d)    Section 4.08(d) of the Disclosure Schedules accurately identifies each
contract, agreement and understanding pursuant to which any Person has been
granted any license under, or otherwise has received or acquired any right
(whether or not currently exercisable) or interest in, any Seller IP. Seller is
not bound by, nor is any Seller IP is subject to, any contract, agreement or
understanding containing any covenant or other provision that in any way limits
or restricts the ability of Seller’s to use, exploit, assert or enforce any
Seller IP anywhere in the world.
(e)    Representors have provided to Buyer a complete and accurate copy of each
IP Contract used by Seller or Aran (with respect to the Business or Acquired
Technology), including (i) end user license agreement; (ii) development
agreement; (iii) distributor or reseller agreement; (iv) employee agreement
containing intellectual property assignment or license of Intellectual Property
Assets or any confidentiality provision; (v) consulting or independent
contractor agreement containing intellectual property assignment or license of
Intellectual Property Assets or any confidentiality provision; and (iv)
confidentiality or nondisclosure agreement. Section 4.08(e) of the Disclosure
Schedules accurately identifies each IP Contract.



22



--------------------------------------------------------------------------------




(f)    Seller exclusively owns all right, title, and interest to and in Seller
IP (other than Intellectual Property Rights exclusively licensed to Seller as
set forth in Section 4.08(c) of the Disclosure Schedules) free and clear of any
Encumbrances (other than non-exclusive licenses granted pursuant to the
contracts, agreements and understandings set forth in Section 4.08(d) of the
Disclosure Schedules).
(g)    All documents and instruments necessary to perfect the rights of Seller
in Seller IP have been validly executed, delivered, and filed in a timely manner
with the appropriate Governmental Authority.
(h)    Each Person who is or was an employee or contractor of Seller or Aran and
who is or was involved in the creation or development of any Seller IP has
signed a valid, enforceable agreement containing an assignment of Seller IP to
Seller or Aran and confidentiality provisions protecting Seller IP. No current
or former shareholder, officer, director or employee of Seller or Aran has any
claim, right (whether or not currently exercisable) or interest to or in any
Seller IP or to receive any royalties or other payments in respect of any Seller
IP. To Representors’ Knowledge, no employee of either Seller or Aran is (i)
bound by or otherwise subject to any contract, agreement or understanding
restricting him or her from performing his or her duties for Seller or (ii) in
breach of any contract, agreement or understanding with any former employer or
other Person concerning Seller IP or confidentiality due to his activities as an
employee of Seller or Aran, as applicable. Each former and current employee,
consultant and advisor of either Seller or Aran has duly assigned to Seller his,
her or its entire right, title and interest in and to all Seller IP that he, she
or it solely or jointly conceives, reduces to practice, creates, derives,
develops or makes during the period of his, her or its employment, consulting or
advisory relationship with Seller or Aran, as applicable, that (x) relate, at
the time of conception, reduction to practice, creation, derivation,
development, or making of Seller IP, to Seller’s business or actual or
demonstrably anticipated research or development, (y) were developed on any
amount of Seller’s time or with the use of any of Seller’s equipment, supplies,
facilities or information or (z) resulted from the performance of services for
Seller.
(i)    No Person who is or was an employee or contractor of either Seller or
Aran and who is or was involved in the creation or development of any Seller IP
has performed services for a Governmental Authority, university, college or
other educational institution or research center during a period of time during
which such Person was also working or providing services for Seller or Aran, as
applicable.
(j)    No funding, facilities or personnel of any Governmental Authority were
used, directly or indirectly, to develop or create, in whole or in part, any
Seller IP. Without derogating from the generality of the foregoing, no Acquired
Technology, in whole or in part, is subject to the terms of, or was created,
discovered, arose or resulted from any research, facilities or development that
has, in whole or in part, been financed by, any grant, incentive, exemption, tax
reduction or (as applicable) subsidy from: (i) the Israeli Office of the Chief
Scientist of the Israeli Ministry of Industry, Trade and Labor; (ii) the Israeli
Investment Center in the Israeli Ministry of Industry, Trade and Labor; (iii)
the Israel-U.S. Binational Industrial Research and Development Foundation (BIRD)
and any other similar Governmental Authority; (iv) the Fund for the
Encouragement of Marketing of the Israeli Ministry of Industry, Trade and Labor;
or (v) any other Governmental Authority, institution (educational, medical,
research or otherwise) or industrial organization (collectively, “Israeli
Grants”), or directly or indirectly, uses, or is based upon, any technology that
was developed using any funding or facilities provided by any Israeli Grants.





23



--------------------------------------------------------------------------------




(k)    Seller and each of its Affiliates has taken all reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its rights in
all proprietary information that Seller or any of its Affiliates holds or
purports to hold.
(l)    Since its incorporation, neither Seller nor any of its Affiliates has
assigned or otherwise transferred ownership of, or agreed to assign or otherwise
transfer ownership of, any Seller IP to any other Person.
(m)    Neither Seller nor, to Representors’ Knowledge, any Affiliate of Seller
is a member or promoter of, or a contributor to, any industry standards body or
similar organization that could require or obligate Seller or, to Representors’
Knowledge, any Affiliate of Seller to grant or offer to any other Person any
license or right to any Seller IP.
(n)    Seller owns or otherwise has all Intellectual Property Assets needed to
conduct the Business and Aran has no right, title, or interest in any
Intellectual Property Asset related to the Acquired Technology or Business. To
Representors’ Knowledge, all Seller IP is valid, subsisting, and enforceable.
(o)    Each U.S. patent application and U.S. patent in which Seller has or
purports to have an ownership interest was filed within one year of a printed
publication, public use, or offer for sale of each invention described in the
U.S. patent application or U.S. patent. Each Israeli or other foreign patent
application and Israeli or other foreign patent in which Seller has or purports
to have an ownership interest was filed or claims priority to a patent
application filed prior to each invention described in the Israeli or other
foreign patent application or Israeli or other foreign patent being made
available to the public.
(p)    To Representors’ Knowledge, no trademark or trade name owned, used or
applied for by Seller conflicts or interferes with any trademark or trade name
owned, used or applied for by any other Person. To Representors’ Knowledge, no
event or circumstance (including a failure to exercise adequate quality controls
and an assignment in gross without the accompanying goodwill) has occurred or
exists that has resulted in, or could reasonably be expected to result in, the
abandonment of any trademark (whether registered or unregistered) owned, used,
or applied for by Seller.
(q)    Each item of Seller IP that is Registered IP is and at all times has been
in compliance with all legal requirements and all filings, payments, and other
actions required to be made or taken to maintain such item of Seller IP in full
force and effect have been made by the applicable deadline. No application for a
patent or a copyright, mask work or trademark registration or any other type of
Registered IP filed by or on behalf of Seller has been abandoned, allowed to
lapse, or rejected.
(r)    No interference, opposition, reissue, reexamination, or other Action is
pending or, to Representors’ Knowledge, threatened, in which the scope,
validity, or enforceability of any Seller IP is being, has been, or could
reasonably be expected to be contested or challenged. To Representors’
Knowledge, there is no basis for a claim that any Seller IP is invalid or
unenforceable as a result of patent or copyright misuse or on any other grounds.
(s)    To Representors’ Knowledge, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any Seller IP. Section 4.08(s) of the Disclosure Schedules
accurately identifies (and Seller has provided to Buyer a complete and accurate
copy of) each letter or other written or electronic communication or
correspondence that has been sent or otherwise delivered since each
Representor’s incorporation by or to such Representor or any representative of
such Representor regarding any actual, alleged or suspected



24



--------------------------------------------------------------------------------




infringement or misappropriation of any Seller IP and provides a brief
description of the current status of the matter referred to in such letter,
communication or correspondence.
(t)    Neither the execution, delivery or performance of this Agreement or any
of the Transaction Documents nor the consummation of any of the transactions
contemplated by this Agreement or any of the Transaction Documents will, with or
without notice or lapse of time, result in, or give any other Person the right
or option to cause or declare, (i) a loss of, or lien, encumbrance or charge on,
any Seller IP; (ii) a breach of any license agreement listed or required to be
set forth in Section 4.08(c) of the Disclosure Schedules; (iii) the release,
disclosure or delivery of any Seller IP (including any software) by or to any
escrow agent or other Person; or (iv) the grant, assignment or transfer to any
other Person of any license or other right or interest under, to, or in any of
Seller IP.
(u)    Neither Representor has infringed (directly, contributorily, by
inducement or otherwise), misappropriated or otherwise violated or made unlawful
use of any right of any other Person. No Product infringes, misappropriates,
violates or makes unlawful use of any Intellectual Property Asset of, or
contains any Intellectual Property Asset misappropriated from, any other Person.
No infringement, misappropriation or similar claim or Action is pending or, to
Representors’ Knowledge, threatened against either Representor or against any
other Person who may be entitled to be indemnified, defended, held harmless or
reimbursed by either Representor with respect to such claim or Action. Neither
Representor has received any notice nor other communication (in writing or
otherwise) relating to any actual, alleged or suspected infringement,
misappropriation, or violation of any Intellectual Property Asset of another
Person. Neither Representor is bound by any contract, agreement or understanding
to indemnify, defend, hold harmless or reimburse any other Person with respect
to, or otherwise assumed or agreed to discharge or otherwise take responsibility
for, any existing or potential intellectual property infringement,
misappropriation, or similar claim. To Representors’ Knowledge, no claim or
Action involving any Intellectual Property Asset of, or licensed to, either
Representor is pending or has been threatened.
Section 4.09    Inventory. All Inventory consists of a quality and quantity
usable and salable in the ordinary course of business consistent with past
practice, subject to in process inspections and products’ expiration dates. All
Inventory is owned by Seller free and clear of all Encumbrances, and no
Inventory is held on a consignment basis. To Representors’ Knowledge, the
quantities of each item of Inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present
circumstances of Seller.
Section 4.10    Suppliers. Section 4.10 of the Disclosure Schedules sets forth,
with respect to the Business (i) each supplier to which Seller or Seller’s
Affiliates has paid consideration for goods or services rendered in an amount
greater than or equal to $10,000 for either of the 2011 or 2012 calendar years
(collectively, the “Material Suppliers”); and (ii) the amount of purchases from
each Material Supplier during such periods. Neither Seller nor Aran has received
any notice, and has any reason to believe, that any of the Material Suppliers
has ceased, or intends to cease, to supply goods or services to the Business or
to otherwise terminate or materially reduce its relationship with the Business.
Section 4.11    Insurance. Section 4.11 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, fiduciary liability and other casualty and
property insurance maintained by Seller or its Affiliates and relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
“Insurance Policies”); and (b) with respect to the Business, the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for each Representor since inception related to the Business or the
Acquired Technology. There are no claims



25



--------------------------------------------------------------------------------




related to the Business, the Purchased Assets or the Assumed Liabilities pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. Neither Representors nor any of their Affiliates has received any
written notice of cancellation of, premium increase with respect to, or
alteration of coverage under, any of such Insurance Policies. All premiums due
on such Insurance Policies have either been paid or, if not yet due, accrued.
All such Insurance Policies (a) are in full force and effect and enforceable in
accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. None of Seller
or any of its Affiliates is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. True and complete copies of the Insurance Policies have been made
available to Buyer.
Section 4.12    Legal Proceedings; Governmental Orders.
(a)    There are no Actions pending or, to Representors’ Knowledge, threatened
against or by either Representor (a) relating to or affecting the Business, the
Purchased Assets or the Assumed Liabilities; or (b) that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
(b)    There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or adversely affecting the
Business.
Section 4.13    Compliance With Laws; Permits.
(a)    Each of Seller and Aran has complied, and is now complying, with all Laws
applicable to the conduct of the Business as currently conducted or the
ownership and use of the Purchased Assets.
(b)    All Permits required for each of Seller and Aran to conduct the Business
as currently conducted or for the ownership and use of the Purchased Assets have
been obtained by Seller or Aran, as applicable, and are valid and in full force
and effect. All fees and charges with respect to such Permits as of the date
hereof have been paid in full. Section 4.13(b) of the Disclosure Schedules lists
all current Permits issued to Seller that are related to the conduct of the
Business as currently conducted or the ownership and use of the Purchased
Assets, including the names of the Permits and their respective dates of
issuance and expiration. No event has occurred that, with or without notice or
lapse of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any Permit set forth in Section 4.13(b) of
the Disclosure Schedules.
(c)    To Representors’ Knowledge, the Business, as currently conducted, and the
export of any product, technology or service by Seller, does not involve
technology whose development, commercialization or export is restricted under
any legal requirement under Israeli law, and the conduct of the Business
(including, the export of any product, technology or service) does not require
Seller or Aran to obtain a license from any Israeli Governmental Authority.



26



--------------------------------------------------------------------------------




Section 4.14    Taxes.
(a)    All Tax Returns required to be filed by Seller for any Pre-Closing Tax
Period have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by Seller
(whether or not shown on any Tax Return) have been, or will be, timely paid.
(b)    Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
(c)    No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.
(d)    All deficiencies asserted, or assessments made, against Seller as a
result of any examinations by any taxing authority have been fully paid.
(e)    Seller is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.
(f)    There are no Encumbrances for Taxes upon any of the Purchased Assets nor
is any taxing authority in the process of imposing any Encumbrances for Taxes on
any of the Purchased Assets (other than for current Taxes not yet due and
payable).
(g)    None of the Purchased Assets is the subject of or bound by any private
letter ruling, technical advice memorandum, closing agreement or similar ruling,
memorandum or agreement with any taxing authority with respect to any material
Taxes, or to any such request outstanding.
(h)    None of the Purchased Assets is subject to any restrictions or
limitations pursuant to Part E2 (change of structure and merger) of the Israeli
Income Tax Ordinance.
(i)    None of the Purchased Assets is subject to any restrictions or
limitations pursuant to the Israeli Law for the Encouragement of Capital
Investment 1959.
(j)    Seller is duly registered for the purpose of the Israeli Value Added Tax
Law 1975 (the “Israeli VAT Law”) and has been so registered at all times that it
has been required to be registered by such law, and such registration is not
subject to any conditions imposed by or agreed with the Israeli tax authorities;
Seller has complied in all respects with all laws (including the Israeli VAT
Law) concerning Value Added Tax, including with respect to the making on time of
accurate returns and payments and the maintenance of records.
Section 4.15    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.
Section 4.16    Health Care Compliance. Without limiting the generality of
Section 4.13:





27



--------------------------------------------------------------------------------




(a)    Each of Seller and Aran and their respective directors, officers,
employees, and agents (while acting in such capacity) are, and at all times
during the past three (3) years have been, in material compliance with all
relevant Israeli health care Laws applicable to Seller or Aran (with respect to
the Business or Acquired Technology), as applicable, including, but not limited
to: People’s Health Ordinance 1940, Medical Devices Law 2012 and the guidelines
of the Israeli Ministry of Health, and the following specific U.S. Laws: the FDA
Act, the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil
False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False Claims
Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement Law (42 U.S.C.
§ 1320a-7a(a)(5)), and the exclusion laws, SSA § 1128 (42 U.S.C. 1320a-7), and
the regulations promulgated pursuant to such Laws, and comparable state Laws
(collectively, “Health Care Laws”). Neither Representor has received any
notification, correspondence, or any other communication from any Governmental
Authority of potential or actual non-compliance by, or liability of, Seller or
Aran, as applicable, under any Health Care Laws that would be reasonably
expected to impact the Business or Acquired Technology. To Representors’
Knowledge, no circumstances exist that would be reasonably likely to constitute
a violation of any Health Care Law.
(b)    There is no Action pending, received or, to Representors’ Knowledge,
threatened against Seller or Aran, as applicable, that relates in any way to a
violation of any Health Care Law or other Law pertaining to governmental health
care programs or which could result in the imposition of penalties against or
the exclusion of either Seller or Aran, as applicable, from participation in any
such health care program that would be reasonably expected to impact the
Business or Acquired Technology. None of Seller or Aran, as applicable, or any
of their officers, directors, employees or agents has engaged in any activity
which is reasonable cause for civil penalties or mandatory or permissive
exclusion from any governmental health care program.
(c)    Each of Seller and Aran (with respect to the Business or Acquired
Technology), as applicable, has obtained and maintained each Permit required by
all applicable Health Care Laws, and all of such Permits are in full force and
effect. All of such Permits are listed on Section 4.16(c) of the Disclosure
Schedules. Neither Seller nor Aran, as applicable, has received any
communication from any Governmental Authority regarding, and, there are no facts
or circumstances (including, without limitation, the performance of the
transactions contemplated under this Agreement) that are, to Representors’
Knowledge, likely to give rise to, (i) any material adverse change in any such
Permit, or any failure to comply with any applicable Health Care Laws or any
term or requirement of any such Permit or (ii) any revocation, rescission,
withdrawal, suspension, cancellation, limitation, termination or material
modification of any such Permit.
(d)    Except as set forth in Section 4.16(d) of the Disclosure Schedules, all
applications, notifications, submissions, information, claims, reports and
statistics and other data and conclusions derived therefrom, utilized as the
basis for or submitted in connection with any and all requests for a Permit from
the FDA or other Governmental Authority relating to either Seller or Aran (with
respect to the Business or Acquired Technology), as applicable, the Business and
the Acquired Technology, when submitted to the FDA or other Governmental
Authority were true, complete and correct in all material respects as of the
date of submission and any necessary or required updates, changes, corrections
or modification to such applications, submissions, information and data have
been submitted to the FDA or other Governmental Authority.
(e)    Since inception, neither Seller or Aran, as applicable, has had any
manufacturing site subject to a Governmental Authority (including FDA) shutdown
or import or export prohibition, nor received any FDA Form 483 or other
Governmental Authority notice of inspectional observations, “warning letters,”
“untitled letters” or similar correspondence or notice from the FDA or other



28



--------------------------------------------------------------------------------




Governmental Authority in respect of the Business or Acquired Technology and
alleging or asserting noncompliance with any applicable Laws, Permits, and, to
the Knowledge of Representors, neither the FDA nor any Governmental Authority is
considering such action. All products have been manufactured in compliance with
applicable quality requirements under any Laws, including, without limitation,
FDA quality system regulations contained in 21 CFR 820.
(f)    All preclinical and clinical trials in respect of the Acquired Technology
that have been or are being conducted by or on behalf of Seller or Aran, whether
or not they have been submitted to any Governmental Authority, including the FDA
and its counterparts worldwide, in connection with any Registration or other
Permit, are being or have been conducted in compliance in all material respects
with the required experimental protocols, procedures and controls pursuant to
applicable Laws, including, but not limited to, the FDA Act and its applicable
implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 812, as well as
clinicaltrials.gov. Neither Seller nor Aran (with respect to the Business or
Acquired Technology), as applicable, has received any notices, correspondence or
other communication from the FDA or any other Governmental Authority requiring
the termination, suspension or material modification of any clinical trials
conducted by, or on behalf of, Seller or Aran (with respect to the Business or
Acquired Technology), as applicable, or in which Seller or Aran (with respect to
the Business or Acquired Technology), as applicable, has participated, and to
Representors’ Knowledge, there is no reason to believe that the FDA or any other
Governmental Authority is considering such action.
(g)    Neither Seller nor Aran (with respect to the Business or Acquired
Technology), as applicable, is the subject of any pending or, to the Knowledge
of Representors, threatened investigation in respect of Seller or Aran (with
respect to the Business or Acquired Technology), as applicable, or the Acquired
Technology, by the FDA pursuant to its “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto. Neither Seller nor Aran,
as applicable, nor, to Representors’ Knowledge, any of their officers,
employees, or agents has been convicted of any crime or engaged in any conduct
that could result in a debarment or exclusion (i) under 21 U.S.C. Section 335a,
or (ii) any similar Law. As of the date hereof, to Representors’ Knowledge, no
Actions that would reasonably be expected to result in such a material debarment
or exclusion are pending or threatened against either Seller or Aran, as
applicable, or any of their officers, employees, or agents.
(h)    Except as set forth in Section 4.16(h) of the Disclosure Schedules, there
have been no recalls, field notifications, field corrections, market withdrawals
or replacements, warnings, warning letters, “dear doctor” letters, medical
device reports, vigilance reports, investigator notices, safety alerts or other
notice of action relating to an alleged lack of safety, efficacy, or regulatory
compliance of the Acquired Technology (“Safety Notices”). Section 4.16(h) of the
Disclosure Schedules lists (i) all such Safety Notices, (ii) the dates such
Safety Notices, if any, were resolved or closed, and (iii) to Representors’
Knowledge, any material complaints with respect to the Acquired Technology that
are currently unresolved. To Representors’ Knowledge, there have been no
material product complaints with respect to the Acquired Technology, and to
Representors’ Knowledge, there are no facts that would be reasonably likely to
result in (i) a Safety Notice with respect to the Acquired Technology, (ii) a
change in the marketing classification or a material change in labeling of any
the Acquired Technology; or (iii) a termination or suspension of marketing or
testing of any the Acquired Technology.
(i)    Each of Seller and Aran (with respect to the Business and Acquired
Technology), as applicable, has materially complied with all reporting
requirements under applicable Law, including, without limitation, the Medical
Device Reporting requirements contained in 21 CFR Part 803 with respect to
Acquired Technology.



29



--------------------------------------------------------------------------------




(j)    All sales, marketing, and promotional materials and activities of Seller
with respect to the Acquired Technology have been in compliance, in all material
respects, with applicable Laws, including, but not limited, to the 2009 AdvaMed
Code of Ethics.
Section 4.17    Foreign Corrupt Practices Act. Neither of Seller nor Aran, as
applicable, nor any Person acting (or purportedly acting) for the benefit of
either Seller or Aran has, directly or indirectly, within the preceding five
years given or agreed to give any payment, gift or other item of value or
similar benefit to any Person (including any Foreign Official, foreign political
party, foreign political party official or candidate for foreign political
office) who was, is or may be in a position to help or hinder the business of
Seller or Aran that (a) reasonably could subject Seller or any other Person to
any Actions, or (b) if not given in the past, would have or would have been
reasonably likely to have materially and adversely affected Seller, or (c) if
not continued in the future, will or is reasonably likely to materially and
adversely affect Seller, Buyer or the Business or subject Seller or, to
Representors’ Knowledge, any other Person, to any Actions, or (d) was for the
purpose of obtaining or retaining any business or any other business advantage.
All transactions of Seller have been fairly, accurately and completely recorded
in its books and records.
Section 4.18    Customs. Each United States, Israeli and other Customs Duty with
respect to Seller and/or the Purchased Assets has been paid. With respect to the
imports into and exports from the United States of the Seller (if any),
(a) adequate cash deposits and bonds have been posted with respect to all
entries that are not yet liquidated and final, (b) no declarations have been
false or misleading, and (c) no entry has been subjected to suspension of
liquidation pursuant to antidumping or countervailing duty orders. Seller is not
the subject of any United States Customs and Border Protection prepenalty notice
or penalty claim, claim for liquidated damages or claim for redelivery of
merchandise to customs custody.
Section 4.19    OFAC and U.S. Patriot Act. Seller and its business and
operations, are, and at all times have been, in compliance with all Laws
relating to economic and trade sanctions, terrorism and money laundering,
including Office of Foreign Assets Control administered sanctions program, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Pub. L. No. 107‑56
(commonly known as the “USA Patriot Act”), Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively with the USA Patriot Act, “Anti‑Terrorism Laws”),
and the U.S. Sanctions Program. Neither Seller nor Aran is, and neither Seller
nor Aran will be, a Person with whom the Buyer is restricted from doing business
under the Anti-Terrorism Laws or U.S. Sanctions Programs.
Section 4.20    Competition.
(a)    Neither Seller nor Aran (with respect to the Business or Acquired
Technology), as applicable, is engaged in any agreement, arrangement, practice
or conduct that amounts to an infringement of the Competition Law of any
jurisdiction in which Seller or Aran (with respect to the Business or Acquired
Technology), as applicable, conducts business and no director is engaged in any
activity which would be an offence or infringement under any such Competition
Law.
(b)    To Representors’ Knowledge, Seller is not the subject of any Action by
any relevant Governmental Authority in connection with any actual or alleged
infringement of the Competition Law of any jurisdiction in which Seller conducts
business.



30



--------------------------------------------------------------------------------




(c)    No such Action as mentioned in clause (b) is pending, or to Representors’
Knowledge, has been threatened.
(d)    To Representors’ Knowledge, neither Seller nor Aran (with respect to the
Business or Acquired Technology) is affected by any existing or pending
Governmental Orders of any relevant Governmental Authority responsible for
enforcing the Competition Law of any jurisdiction in which either Seller
conducts its business nor has either Seller given any undertakings or
commitments to such bodies which affect the conduct of the Business.
(e)    Neither Seller nor Aran (with respect to the Business or Acquired
Technology), as applicable, is in receipt of any payment, guarantee, financial
assistance or other aid from the government or any state body which was not, but
should have been, notified to the European Commission under Article 88 of the EC
Treaty or Article 108 of the Treaty on the Functioning of the European Union for
decision declaring such aid to be compatible with the internal market.
Section 4.21    Government Sponsored Research and Development. No Governmental
Authority has any right, title or interest in or to the properties, assets, data
or information of Seller or Aran (with respect to the Business or Acquired
Technology), as applicable, under any agreement, arrangement, understanding,
policy, statute, regulation or rule arising out of or related to the grant or
other delivery of funds or resources provided to Seller or Aran or their use
thereof. Neither Seller nor Aran (with respect to the Business or Acquired
Technology), as applicable, has received or applied, nor proposes to apply, for,
any grant, incentive, exemptions, tax reductions or subsidies from the
Government of the State of Israel or any agency thereof, including, without
limitation, for any Israeli Grants.
Section 4.22    Environmental and Safety Laws.
(a)    Each of Seller and Aran (with respect to the Business and Acquired
Technology), as applicable, is and has been in compliance with all Environmental
Laws; and
(b)    There has been no Release, or to the Representors’ Knowledge, threatened
Release of any Hazardous Materials on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by Seller or any of Seller’s
Affiliates, in each case with respect to the Business.
Section 4.23    Full Disclosure. No representation or warranty by Representors
in this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Representors that the statements contained in
this Article V are true and correct as of the date hereof.
Section 5.01    Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the state of Delaware.
Section 5.02    Authority of Buyer. Buyer has full corporate power and authority
to enter into this Agreement and the other Transaction Documents to which Buyer
is a party, to carry out its obligations



31



--------------------------------------------------------------------------------




hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Buyer of this Agreement and any other
Transaction Document to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by Seller and Aran) this Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms. When each other Transaction Document to which Buyer is or will be a party
has been duly executed and delivered by Buyer (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Buyer enforceable against it
in accordance with its terms.
Section 5.03    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person under
any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, except for
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.
Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
Section 5.05    Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
Section 5.06    Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
ARTICLE VI
COVENANTS
Section 6.01    Confidentiality.
(a)    From and after the Closing, each party shall hold the other parties’
Confidential Information in strict confidence and to disclose such Confidential
Information only to its employees and representatives who have a need to know
the Confidential Information. Without affecting the generality of the foregoing,
the Receiving Party shall exercise no less care to safeguard the Confidential
Information than it exercises in safeguarding its own Confidential Information
and is responsible for any breach of the provisions of this Section 6.01 by its
employees and representatives (including its employees who, subsequent to the
first disclosure of Confidential Information, become former employees).



32



--------------------------------------------------------------------------------




(b)    The Receiving Party may not, directly or indirectly, disclose or use the
Confidential Information, in whole or in part, for any purposes other than those
contemplated by this Agreement. Without affecting the generality of the
foregoing, the Receiving Party may not, directly or indirectly, disclose any
such Confidential Information to any third party or use the Confidential
Information for the benefit of itself or any third party.
(c)    None of Seller, Aran, and Buyer may, without the prior written consent of
the other parties, disclose to any third party the fact that the Confidential
Information has been made available or any of the terms, conditions or other
facts with respect to the business relationship of the parties. Any approved
disclosure made may be no more extensive than is necessary to meet the minimum
requirement imposed on the Party making such disclosure.
(d)    Money damages would not be a sufficient remedy for a breach of this
Section 6.01 and that the non-breaching Party is entitled to seek equitable
relief (including, but not limited to, a temporary restraining order or an
injunction or specific performance), without establishing monetary damages, in
the event of any breach of the provisions of this Section 6.01.
(e)    The furnishing of Confidential Information hereunder does not constitute
a grant of any express or implied license or other right, or a covenant not to
sue or forbearance from any other right of action by the Disclosing Party to the
Receiving Party under any of the Disclosing Party’s patents or other
Intellectual Property rights.
(f)    Upon the Disclosing Party’s request, at any time, or upon termination or
expiration of this Agreement, the Receiving Party shall immediately return all
written, graphic and other tangible forms of the Confidential Information (and
all copies thereof) in the Receiving Party’s possession or control, except for
one copy which may be retained for legal archival purposes only.
(g)    The obligations of the Receiving Party regarding disclosure and use of
Confidential Information survive the termination of this Agreement and continue
for ten (10) years after the Closing. All obligations herein are subject to the
disclosure requirements of applicable Laws and stock exchange regulations.
Section 6.02    Non-competition; Non-solicitation; Intellectual Property
Developments.
(a)    For a period of the greater of (x) five (5) years commencing on the date
of execution of this Agreement and (y) two years from the date of the last
Earnout Payment or Accelerated Payment (the “Restricted Period”), provided that
Buyer has not ceased commercialization of all of the Acquired Technology
Products for at least one (1) year, except as contemplated by the other
Transaction Documents, each of the Seller and Aran may not, and Seller may not
permit any of its Affiliates (collectively, the “Restricted Entities”) to, (i)
engage in or assist others in engaging in the Restricted Business in the
Territory; (ii) have an interest in any Person that engages in the Restricted
Business in the Territory in any capacity, including as a partner, shareholder,
member, employee, principal, agent, trustee or consultant; or (iii) cause,
induce or encourage any material actual or prospective client, customer,
supplier or licensor of the Business (including any existing or former client or
customer of Seller or its Affiliates with respect to the Business and any Person
that becomes a client or customer of the Business after the Closing), or any
other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship. Notwithstanding
the foregoing, each Restricted Entity may own, directly or indirectly, solely as
an investment, securities of any Person traded on any national securities
exchange if such Restricted Entity is not a controlling Person of, or a member



33



--------------------------------------------------------------------------------




of a group which controls, such Person and does not, directly or indirectly, own
5% or more of any class of securities of such Person.
(b)    During the Restricted Period, neither of Seller and Aran may, and may not
permit any of their Affiliates to, directly or indirectly, hire or solicit any
person who was employed by Buyer or its Affiliates during the Restricted Period,
or encourage any such employee to leave such employment or hire any such
employee who has left such employment, except pursuant to a general solicitation
which is not directed specifically to any such employees; provided, that nothing
in this Section 6.02(b) prevents Seller or any of its Affiliates from hiring (i)
any employee whose employment has been terminated by Buyer or (ii) after 180
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.
(c)    Without derogating from Section 6.02(a), during the Restricted Period,
Seller and Aran shall disclose to Buyer promptly, fully and in writing any and
all ideas, discoveries, inventions, improvements (whether patentable or not),
and Intellectual Property related to the Products created, developed, conceived,
reduced to practice or discovered by either Seller or Aran (alone or jointly
with others) (the “Discoveries”). Buyer shall be the sole owner of: (x) such
Discoveries and associated Intellectual Property; and (y) all media on which any
deliverable under this agreement is delivered (the “Discovered Intellectual
Property”). Seller and Aran agree to and hereby assign to Buyer any rights
either may have or acquire in any Discovered Intellectual Property, including
all patents issuing therefrom, and all copyrights or any other rights existing
therein. Seller and Aran shall assist Buyer (at Buyer’s expense) in every proper
way (including execution of assignments or such other documents as Buyer may
request) to obtain and enforce its rights relating to Intellectual Property and
Discovered Intellectual Property in any country. If any or all of the foregoing
subject matter is not assignable for any reason, then Seller and Aran, as
applicable, hereby grant to Buyer a worldwide, perpetual, unrestricted,
royalty-free, fully-paid up, exclusive license, including the right to grant
sublicenses to the non-assignable subject matter. Seller and Aran acknowledge
that a breach or threatened breach of this Section 6.02 would give rise to
irreparable harm to Buyer, for which monetary damages would not be an adequate
remedy, and hereby agrees that in the event of a breach or a threatened breach
of any such obligations, Buyer shall, in addition to any and all other rights
and remedies that may be available to it in respect of such breach, be entitled
to equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).
(d)    Seller and Aran acknowledge that the restrictions contained in this
Section 6.02 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.02 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.02 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.



34



--------------------------------------------------------------------------------




(e)    Notwithstanding anything in this Section 6.02 to the contrary, the
Restricted Period with respect to matters in this Section 6.02 in the State of
Israel shall be a period of four (4) years commencing on the Closing Date.
Section 6.03    Governmental Approvals and Consents.
(a)    Each party hereto shall, as promptly as possible, (i) make, or cause or
be made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the other Transaction Documents. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders, and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing, or impeding the receipt of any required consents,
authorizations, orders and approvals.
(b)    Seller and Buyer shall use reasonable best efforts to give all notices
to, and obtain all consents from, all third parties that are described in
Section 4.04 of the Disclosure Schedules.
(c)    Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:
(i)    respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any other Transaction Document;
(ii)    avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Document; and
(iii)    in the event any Governmental Order adversely affecting the ability of
the parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.
(d)    All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Seller with Governmental Authorities in the ordinary course of business,
any disclosure which is not permitted by Law or any disclosure containing
confidential information) shall be disclosed to the other party hereunder in
advance of any filing, submission or attendance, it being the intent that the
parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any such analyses, appearances,
meetings, discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.



35



--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, nothing in this Section 6.03 shall
require, or be construed to require, Buyer or any of its Affiliates to agree to
(i) sell, hold, divest, discontinue or limit, before or after the Closing Date,
any assets, businesses or interests of Buyer or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in either case, could reasonably be
expected to result in a Material Adverse Effect or materially and adversely
impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement and the other Transaction Documents; or (iii) any
material modification or waiver of the terms and conditions of this Agreement or
any of the other Transaction Documents.
Section 6.04    Books and Records.
(a)    In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of three (3) years after the Closing, Buyer shall:
(i)    retain the Books and Records (including personnel files) relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and
(ii)    upon reasonable notice, afford the Seller’s Representatives reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such Books and Records.
(b)    In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of three (3) years following the Closing, Seller and Aran (with respect
to the Business and the Acquired Technology) shall:
(i)    retain the books and records (including personnel files) of each Seller
that relate to the Business and its operations for periods prior to the Closing;
and
(ii)    upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.
(c)    Neither Buyer, Seller, nor Aran are obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section 6.04 where such access would violate any Law.
Section 6.05    Public Announcements. Unless otherwise required by applicable
Law or stock exchange rules and regulations, none Seller, Aran, or Buyer may
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other parties, which consent may not be
unreasonably withheld.
Section 6.06    Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.



36



--------------------------------------------------------------------------------




Section 6.07    Transfer Taxes. The Purchase Price set forth in this Agreement
is inclusive of all transfer, documentary, purchase, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) that may become payable to the Israeli tax authorities in
connection with this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated thereunder, and any and all such
Taxes shall be borne and paid by Seller when due and shall not, for the
avoidance of doubt, be added to the Purchase Price or any payment thereof; the
aforesaid is subject to to Buyer’s representation and warranty that neither
Buyer nor any of its Affiliates has a permanent establishment in Israel for tax
purposes. Seller shall, at its own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and Buyer shall cooperate with
respect thereto as necessary).
Section 6.08    Tax Clearance Certificates. If requested by Buyer, Seller shall
notify all of the taxing authorities in the jurisdictions that impose Taxes on
Seller or where Seller has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such taxing
authorities, if the failure to make such notifications or receive any available
tax clearance certificate (a “Tax Clearance Certificate”) could subject the
Buyer to any Taxes of Seller. If any taxing authority asserts that Seller is
liable for any Tax, Seller shall promptly pay any and all such amounts, to the
extent undisputed by Seller, and shall provide evidence to the Buyer that such
liabilities have been paid in full or otherwise satisfied.
Section 6.09    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents and enable any filings with
Governmental Authorities reasonably required by this Agreement and the other
Transaction Docuements.
ARTICLE VII
INDEMNIFICATION
Section 7.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is 16 months from the Closing Date; provided, that the representations and
warranties in Section 4.01, Section 4.02, Section 4.06, Section 4.08, Section
4.14, Section 4.15, Section 4.22, Section 5.01, Section 5.02, and Section 5.04
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof). All covenants and
agreements of the parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.
Section 7.02    Indemnification By Representors. Subject to the other terms and
conditions of this Article VII, Representors shall, jointly and severally,
indemnify and defend each of Buyer and its Affiliates and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:



37



--------------------------------------------------------------------------------




(a)    any inaccuracy in or breach of any of the representations or warranties
of either Representor contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
either Representor pursuant to this Agreement;
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by either Representor pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of a Representor pursuant to this Agreement;
(c)    any Excluded Asset or any Excluded Liability; or
(d)    any Third Party Claim based upon, resulting from or arising out of the
business, operations, properties, assets or obligations of Representors or any
of their Affiliates (other than the Assumed Liabilities) conducted, existing or
arising prior to the Closing Date.
Section 7.03    Indemnification by Buyer. Subject to the other terms and
conditions of this Article VII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Buyer pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Buyer pursuant to this Agreement; or
(c)    any Assumed Liability.
Section 7.04    Certain Limitations. The indemnification provided for in Section
7.02 and Section 7.03 shall be subject to the following limitations:
(a)    The aggregate amount of all Losses for which an Indemnifying Party shall
be liable pursuant to Section 7.02(a) or Section 7.03(a), as the case may be,
may not exceed the amounts in the Escrow Account and the Supplemental Escrow
Account plus any unpaid Earnout Payments potentially payable to Seller (the
“Cap”). For avoidance of doubt, the Escrow Account, Supplemental Escrow Account,
and set-off of any unpaid amounts pursuant to Section 2.08 in accordance with
Section 7.10 are the sole sources of indemnification under Section 7.02(a).
Notwithstanding the foregoing, this Section 7.04 does not limit any liability
with respect to any fraudulent, criminal, or intentional misconduct of the
Indemnifying Party.
(b)    All calculations of Losses shall take into account any offset benefits or
insurance proceeds actually recovered under insurance policies in connection
with the matter out of which such Losses shall arise. If Buyer determines, in
its reasonable good faith judgment, that any matter out of which Losses shall
arise is covered by an insurance policy of Buyer or any of its directors,
officers, employees, Representatives and other Affiliates, as applicable, then
Buyer shall, and shall cause any other person entitled to indemnification to,
file a claim against such insurance policy with respect to such



38



--------------------------------------------------------------------------------




Losses. For the avoidance of doubt, monies recovered by Buyer under an insurance
policy are not applied against the Cap.
Section 7.05    Indemnification Procedures. The party making a claim (a “Claim”)
under this Article VII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VII is referred to as
the “Indemnifying Party.”
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than sixty (60) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is a
Seller, such Indemnifying Party shall not have the right to defend or direct the
defense of any such Third Party Claim that (x) is asserted directly by or on
behalf of a Person that is a supplier or customer of the Business, (y) relates
to Intellectual Property, or (z) seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes
the defense of any Third Party Claim, subject to Section 7.05(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party if they Indemnifying Party has assumed the defense of the
Third Party Claim, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses or claims available to an
Indemnified Party that are different from or additional to those available to
the Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 7.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim (provided that
the Indemnified Party consults with the Indemnifying Party in connection
therewith). Representors and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 6.01) records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.



39



--------------------------------------------------------------------------------




(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer (subject to all other limitations set forth herein). If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 7.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).
(c)    Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have forty-five (45) days after its receipt of such notice to respond in writing
to such Direct Claim. The Indemnified Party shall allow the Indemnifying Party
and its professional advisors to investigate the matter or circumstance alleged
to give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within forty-five (45)days, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.
(d)    Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim.









40



--------------------------------------------------------------------------------




Section 7.06    Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VII, the Indemnifying
Party shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to three percent. Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed.
Section 7.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as required
by Law.
Section 7.08    Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, are not affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.
Section 7.09    Exclusive Remedies. Except for injunctive relief which may be
available under Section 6.01 and Section 6.02, the parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims arising from fraud, criminal activity or willful misconduct on the
part of a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the provisions set forth in this Article
VII. In furtherance of the foregoing, each party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other parties hereto and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the provisions set forth in this Article VII. Nothing in this
Section 7.09 limits any Person’s right to seek and obtain any equitable relief
to which any Person shall be entitled or to seek any remedy on account of any
party’s fraudulent, criminal or intentional misconduct.
Section 7.10    Set Off; Suspension.
(a)    Set Off for Finally Determined Claims. In the event of entitlement to
funds exceeding those remaining in the Escrow Account or the Supplemental Escrow
Account or a dispute over the disbursement of all or a portion of the Escrow
Account or Supplemental Escrow Account, Buyer may at any time, at its option,
set off any amount to which Buyer has been determined to be entitled from
Representors under this Article VII pursuant to a Final Determination (as
defined below) of a Claim, against any amount otherwise payable by Buyer to
Upstream under this Agreement or any Transaction Document.
(b)    Suspension for Other Claims. If Buyer notifies Seller in writing that
Buyer is asserting a Claim, which notice specifies the nature of such Claim, the
amount of such Claim to the extent known, or, if the amount is not known, the
estimated amount of such Claim determined in good faith by Buyer, and the basis
for the calculation of such actual or estimated amount, then, until there has
been a Final Determination of such Claim, Buyer’s obligation to pay that portion
of any amount otherwise payable by



41



--------------------------------------------------------------------------------




Buyer to Upstream under this Agreement or any Transaction Document equal to the
actual or estimated amount of such Claim as specified in such notice is
suspended. Upon the Final Determination of such Claim, Buyer shall promptly pay
to Seller any portion of such suspended amount which, but for the foregoing
provisions of this Section 7.10(b), would have been due and payable under this
Agreement or any Transaction Document prior to the making of such Final
Determination, except to the extent that either (1) Buyer is entitled and elects
to exercise its right of set off under Section 7.10(a) with respect to that
portion of such suspended amount, or (2) the obligation of Buyer to pay that
portion of such suspended amount has been suspended under this Section 7.10(b)
with respect to any other Claim as to which no Final Determination has yet been
made.
(c)    Final Determination. For purposes of this Section 7.10 and Section 7.12,
a “Final Determination” of a Claim against a Representor is deemed to have been
made if (1) Buyer and such Representor agree in writing as to the amount of such
Claim to which Buyer is entitled, or (2) a binding arbitration award is entered
into specifying the amount of such Claim to which Buyer is entitled (provided
that nothing herein requires Buyer or Representors to submit to binding
arbitration), or (3) a final order, decree, or judgment of a court of competent
jurisdiction (the time for appeal having expired and no appeal having been
taken) is issued or entered into specifying the amount of such Claim to which
Buyer is entitled.
Section 7.11    Escrow. To secure the indemnification obligations of
Representors under this Agreement, the Escrow Amount will be deposited into the
Escrow Account and portions of the Accelerated Payment and Earnout Payments, in
certain circumstances, will be deposited into the Supplemental Escrow Account
pursuant to Section 2.05(b), Section 2.08(d), and Section 2.08(d)(i)(A).
Disbursements from the Escrow Account and Supplemental Escrow Account may be
used for any indemnification obligation of the Representors under this
Agreement. Disbursements from the Supplemental Escrow Account occur pursuant to
the terms of this Agreement and the Supplemental Escrow Agreement. Buyer may
request disbursements from the entire Escrow Account and Supplemental Escrow
Account.
Section 7.12    Interest.
(a)    If Buyer suspends or sets-off any amounts under Section 7.10 for which a
Final Determination is made in the favor of the Representors, in addition to the
amounts owed by Buyer under such Final Determination, Buyer shall pay to Seller
interest on such amount at rate equal to the Applicable Federal Rate published
by the U.S. Internal Revenue Service at the time of the Final Determination for
loans of the length of the period of suspension or set-off. Such interest shall
be calculated daily on the basis of a 365 day year and the actual number of days
elapsed.
(b)    If Representors submit a Response Notice (as defined in the Escrow
Agreement) for a Claim for which a Final Determination is made in the favor of
the Buyer, in addition to the Losses, Representors, jointly and severally, shall
pay to Buyer interest on such amount at rate equal to the Applicable Federal
Rate published by the U.S. Internal Revenue Service at the time of the Final
Determination for loans of the length of the period from the Response Notice
until the Final Determination. Such interest shall be calculated daily on the
basis of a 365 day year and the actual number of days elapsed.



42



--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS
Section 8.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 8.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.02):
If to Upstream:
Upstream Peripheral Technologies Ltd.
PO Box 3067, 43 Haeshel Street
Caesarea, 38900
Israel
Facsimile: +972-4-627-3260
E-mail: ronsacher@gmail.com
Attention: Ron Sacher


with a copy to (which shall not constitute notice):


Yigal Arnon & Co.
1 Azrieli Center
Tel Aviv 67021
Israel
Fax: (+972) 3 608 7734
Email: joeri@arnon.co.il
Attention: Joeri Kreisberg


If to Aran
Aran Research Development & Prototypes Ltd.
43 HaEshel street 
Caesarea Business Park
P.O. Box 3067
Zip Code 38900 
Fax: +972-4-6273260
Email: avi.hai@aran-rd.com 
Attention: Avi Hai


with a copy to (which shall not constitute notice):


Yigal Arnon & Co.
1 Azrieli Center
Tel Aviv 67021
Israel
Fax: (+972) 3 608 7734
Email: joeri@arnon.co.il
Attention: Joeri Kreisberg








43



--------------------------------------------------------------------------------




If to Buyer:
The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, Colorado 80921
USA
Facsimile: 719-633-4207
E-mail: scott.drake@spectranetics.com
Attention: Scott Drake, CEO


with a copy to (which shall not constitute notice):
The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, Colorado 80921
USA
Facsimile: 719-633-4207
E-mail: roger.wertheimer@spectranetics.com
Attention: Roger Wertheimer, Vice President, General Counsel



Section 8.03    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any rules or regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein. All
references to sums of money in this Agreement shall refer to U.S Dollars. This
Agreement and all notices or other information required hereunder or under any
other documents contemplated hereby shall be in the English language.
Section 8.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 8.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.02(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.







44



--------------------------------------------------------------------------------




Section 8.06    Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter including, without
limitation, the Terms Letter by and between Buyer and Upstream, dated November
2, 2012, and the Non Disclosure Agreement by and between Buyer and Upstream,
dated July 12, 2012. In the event of any inconsistency between the statements in
the body of this Agreement and those in the other Transaction Documents, the
Exhibits and Disclosure Schedules (other than an exception expressly set forth
as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.
Section 8.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment relieves the
assigning party of any of its obligations under this Agreement.
Section 8.08    No Third-party Beneficiaries. Except as provided in Article VII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
Section 8.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 8.10    Governing Law; Submission to Jurisdiction; Service of Process.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE, IN EACH CASE LOCATED IN THE
COUNTY OF NEW CASTLE, STATE OF DELAWARE, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT,



45



--------------------------------------------------------------------------------




ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE
SUBMISSIONS TO THE JURISDICTION OF THE FOREGOING COURTS SHALL NOT (AND SHALL NOT
BE CONSTRUED SO AS TO) LIMIT THE RIGHT OF BUYER TO COMMENCE AND INSTITUTE ANY
SUIT, ACTION OR PROCEEDING AGAINST SELLER OR ARAN IN ANY JURISDICTION IN WHICH
SELLER OR ARAN CONDUCTS BUSINESS OR HOLDS ASSETS (INCLUDING, FOR THE AVOIDANCE
OF DOUBT, THE STATE OF ISRAEL).
(c)    EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A COPY OF THE
SUMMONS AND COMPLAINT, AND ANY OTHER PROCESS WITH RESPECT TO ANY PROCEEDING THAT
MAY BE SERVED IN ANY SUCH PROCEEDING, BY REGISTERED MAIL, PRIORITY MAIL,
CERTIFIED MAIL, OR INTERNATIONALLY RECOGNIZED COURIER SERVICE, EACH RETURN
RECEIPT REQUESTED, BY DELIVERING A COPY THEREOF TO SUCH PARTY AT ITS RESPECTIVE
ADDRESS SET FORTH IN Section 8.02 OR BY ANY OTHER METHOD PROVIDED BY APPLICABLE
LAW. A FINAL JUDGMENT IN ANY SUCH PROCEEDING IS CONCLUSIVE AND MAY BE ENFORCED
IN ANY JURISDICTION BY SUIT ON THE JUDGMENT OR BY ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.
Section 8.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[SIGNATURE PAGE FOLLOWS]



46



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.




 
ARAN RESEARCH DEVELOPMENT & PROTOTYPES, LTD.






 
By: /s/ Ran Stav
Name: Ran Stav
Title: Chief Executive Officer
 


UPSTREAM PERIPHERAL TECHNOLOGIES LTD.
 




 
By: /s/ Ronen Sacher
Name: Ronen Sacher
Title: Chief Executive Officer



 
THE SPECTRANETICS CORPORATION






 
By:  /s/ Roger Wertheimer
Name: Roger Wertheimer
Title: Vice President, General Counsel and Secretary








[Signature Page to Asset Purchase Agreement]

